DETAILED ACTION
This Office action is in response to the Request for Continued Examination filed on 24 October 2022.  Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 October 2022 has been entered.
 
Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-20, since these claims are considered unpatentable for the reasons indicated in the rejection below. 
Applicant has amended after allowance the scope of the claims, therefore, the previously applied reference to Lim et al. is able to reject the invention of claims 1-20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al., US PG pub. 20160336340 A1, newly cited.
With respect to claim 1, Song discloses a layer stack (120/130, fig. 5); a plurality of memory cells (fig. 2) disposed through the layer stack (120/130, fig. 5); a plurality of gate line slit structures (170,175a,180a, fig. 5) disposed through the layer stack (120/130, fig. 5) to separate the plurality of memory cells (fig. 2) into a plurality of blocks (as shown in figure 3 the slit split in to 2 blocks); a dielectric material (164, fig. 5) disposed on sidewalls of at least one gate line slit structures (170,175a,180a, fig. 5) of the plurality of gate line slit structures (170,175a,180a, fig. 5); and an electrically conductive material (170, fig. 5) in the at least one gate line slit structures (170,175a,180a, fig. 5), wherein the dielectric material (164, fig. 5) is between the electrically conductive material (170, fig. 5) and the layer stack (120/130, fig. 5), wherein: an air gap (175a, fig. 5) is formed in the at least one gate line slit structures (170,175a,180a, fig. 5) and surrounded by the electrically conductive material (170, fig. 5).  
With respect to claim 2, Song discloses wherein: the air gap (175a, fig. 5) extends along a vertical direction of the at least one gate line slit structures (170,175a,180a, fig. 5) extending through the layer stack (120/130, fig. 5), and the air gap (175a, fig. 5) has a maximum width equal to or greater than a predetermined value.  
With respect to claim 3, Song discloses one or more air gap (175a, fig. 5)s are formed in one or more gate line slit structures (170,175a,180a, fig. 5) of the plurality of gate line slit structures (170,175a,180a, fig. 5), and have different shapes (figure 7 or figure 9), and/or the one or more air gap (175a, fig. 5)s are formed at different positions among the one or more gate line slit structures (170,175a,180a, fig. 5).  
With respect to claim 4, Song discloses a plug (180, fig. 5) in the at least one gate line slit structures (170,175a,180a, fig. 5) and connecting to the electrically conductive material (170, fig. 5), wherein the plug (180, fig. 5) is made of a conductive material.  
With respect to claim 5, Song discloses a channel layer (140, fig. 3) extending through the layer stack (120/130, fig. 5), and a functional layer (156,154,152, fig. 4A) extending through the layer stack (120/130, fig. 5) and between the channel layer (140, fig. 3) and the layer stack (120/130, fig. 5), the functional layer (156,154,152, fig. 4A) comprising a blocking layer (156), a charge trap layer (154), and/or a tunnel insulation layer (152).  
With respect to claim 6, Song discloses wherein: the layer stack (120/130, fig. 5) comprises a staircase structure (as shown in figure 5 the layer stack form a staircase shape).  
With respect to claim 7, Song discloses wherein: the layer stack (120/130, fig. 5) comprises a conductor layer (130, fig. 5) and a dielectric layer (120, fig. 5), alternately stacked.  
With respect to claim 8, Song et al. disclose a semiconductor layer 101 on a side portion of a channel layer 140, wherein the semiconductor layer comprises a single layer or a plurality of epitaxial layers that adjoin each other, see Fig. 5 and paragraph [0065].
With respect to claim 9, Song discloses forming a layer stack (120/130, fig. 5) over a substrate (101/201, fig. 20); forming a plurality of memory cells (fig. 2) through the layer stack (120/130, fig. 5) over the substrate (101/201, fig. 20); forming a plurality of gate line slit structures (170,175a,180a, fig. 5) through the layer stack (120/130, fig. 5) to separate the plurality of memory cells (fig. 2) into a plurality of blocks (as shown in figure 3 the slit split in to 2 blocks); forming a dielectric material (164, fig. 5) on sidewalls of at least one gate line slit structures (170,175a,180a, fig. 5) of the plurality of gate line slit structures (170,175a,180a, fig. 5); forming an electrically conductive material (170, fig. 5) in the at least one gate line slit structures (170,175a,180a, fig. 5), wherein the dielectric material (164, fig. 5) is between the electrically conductive material (170, fig. 5) and the layer stack (120/130, fig. 5), wherein: an air gap (175a, fig. 5) is formed in the at least one gate line slit structures (170,175a,180a, fig. 5) and surrounded by the electrically conductive material (170, fig. 5).  
With respect to claim 10, Song discloses wherein: the air gap (175a, fig. 5) extends along a direction approximately perpendicular to the substrate (101/201, fig. 20), and the air gap (175a, fig. 5) has a maximum width equal to or greater than a predetermined value.  
With respect to claim 11, Song discloses one or more air gap (175a, fig. 5)s are formed in one or more gate line slit structures (170,175a,180a, fig. 5) of the plurality of gate line slit structures (170,175a,180a, fig. 5), and have different shapes, and/or the one or more air gap (175a, fig. 5)s are formed at different positions among the one or more gate line slit structures (170,175a,180a, fig. 5).  
With respect to claim 12, Song discloses forming a plug (180, fig. 5) in the at least one gate line slit structures (170,175a,180a, fig. 5) to connect to the electrically conductive material (170, fig. 5), wherein the plug (180, fig. 5) is made of a conductive material.  
With respect to claim 13, Song discloses forming a functional layer (156,154,152, fig. 4A), the functional layer (156,154,152, fig. 4A) extending through the layer stack (120/130, fig. 5), and the functional layer (156,154,152, fig. 4A) comprising a blocking layer, a charge trap layer, and/or a tunnel insulation layer; and forming a channel layer (140, fig. 3) extending through the layer stack (120/130, fig. 5), the functional layer (156,154,152, fig. 4A) being between the channel layer (140, fig. 3) and the layer stack (120/130, fig. 5).  
With respect to claim 14, Song discloses the layer stack (120/130, fig. 5) comprises a conductor layer (130) and a dielectric layer (120), alternately stacked.  
With respect to claim 15, Song et al. disclose forming a semiconductor layer  over the substrate 101and on a side portion of a channel layer 140, wherein the semiconductor layer comprises a single layer or a plurality of epitaxial layers that adjoin each other, see paragraph [0065].
With respect to claim 16, Song discloses forming a layer stack (120/110, fig. 10) over a first substrate (101, fig. 20), the layer stack (110/120, fig. 10) comprising a plurality of first stack layers (110) and a plurality of second stack layers (120) alternately stacked, wherein the plurality of first stack layers (110) comprise a first dielectric material (sacrificial material 110) and the plurality of second stack layers (120) comprise a second dielectric material (not for sacrificial 120); trimming the layer stack (120/110, fig. 10) to form a staircase structure (as shown in figure 5 the layer stack form a staircase shape); forming a channel layer (140, fig. 3) extending through the layer stack (120/110, fig. 10) along a direction approximately perpendicular to the first substrate (101, fig. 20); forming a gate line slit structures (170,175,180a, fig. 18) extending through the layer stack (120/110, fig. 10) along a direction approximately perpendicular to the first substrate (101, fig. 20); forming a dielectric material (164, fig. 18) on sidewalls of the gate line slit structures (170,175,180, fig. 18); and forming an electrically conductive material (170, fig. 18) in the gate line slit structures (170,175,180, fig. 18), wherein: the dielectric material (164, fig. 18) is between the electrically conductive material (170, fig. 18) and the layer stack (120/130, fig. 18), and an air gap (175, fig. 18) is formed in the gate line slit structures (170,175,180, fig. 18) and surrounded by the electrically conductive material (170, fig. 18).  
With respect to claim 17, Song discloses performing a bonding process (forming the CELL attached to layer 248, 246 and 244, fig. 20) to fasten a peripheral device (PERI, fig. 20), the peripheral device comprising a plurality of transistors (230, fig. 20) formed on a second substrate (201, fig. 20).  
With respect to claim 18, Song discloses determining a maximum width of the air gap (175, fig. 18), wherein the maximum width of the air gap (175, fig. 18) is equal to or greater than a value that is obtained using measurement results or estimated results.  
With respect to claim 19, Song discloses further comprising: forming a channel hole (OP1, fig. 11) extending through the layer stack (120/110, fig. 10); forming a functional layer (156,154,152, fig. 4A) on a side wall of the channel hole (OP1, fig. 11), the functional layer (156,154,152, fig. 4A) comprising a blocking layer (156), a charge trap layer (154), and/or a tunnel insulation layer (152); and filling the channel hole (OP1, fig. 11) with a dielectric material (164, fig. 5), wherein the channel layer (140, fig. 3) is adjacent to the functional layer (156,154,152, fig. 4A).  

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al., US PG pub. 20190333931 A1, newly cited.
With respect to claim 1, Jung discloses a layer stack (GGE and ILD, fig. 4E); a plurality of memory cells (MCT, fig. 1 and fig. 3) disposed through the layer stack (GGE and ILD, fig. 4E); a plurality of gate line slit structures (CPLG, SS, fig. 4E) disposed through the layer stack (GGE and ILD, fig. 4E) to separate the plurality of memory cells (MCT, fig. 1 and fig. 3) into a plurality of blocks (as shown in figure 2 CPLG separate memory cell in to blocks for example ST blocks); a dielectric material (SS, fig. 4E) disposed on sidewalls of at least one gate line slit structure (CPLG,SS, fig. 4E) of the plurality of gate line slit structures (CPLG, SS, fig. 4E); and an electrically conductive material (CPLG, fig. 4E;¶0069) in the at least one gate line slit structure (CPLG, SS, fig. 4E), wherein the dielectric material (SS, fig. 4E) is between the electrically conductive material (CPLG, fig. 4E;¶0069) and the layer stack (GGE and ILD, fig. 4E), wherein: an air gap (V, fig. 4E) is formed in the at least one gate line slit structure (CPLG, SS, fig. 4E) and surrounded by the electrically conductive material (CPLG, fig. 4E;¶0069).  
With respect to claim 5, Jung discloses further comprising: a channel layer (VS, fig. 4E;¶0047) extending through the layer stack (GGE and ILD, fig. 4E), and a functional layer (DSP, fig. 4E) extending through the layer stack (GGE and ILD, fig. 4E) and between the channel layer (VS, fig. 4E;¶0047) and the layer stack (GGE and ILD, fig. 4E), the functional layer (DSP, fig. 4E) comprising a blocking layer (BLK, fig. 4E), a charge trap layer (CIL, fig. 4E), and/or a tunnel insulation layer (TIL, fig. 4E).  
With respect to claim 6, Jung discloses wherein: the layer stack (GGE and ILD, fig. 4E) comprises a staircase structure (as shown in figure 4E the stack layer is sloped shaped as a staircase).  
With respect to claim 7, Jung discloses wherein: the layer stack (GGE and ILD, fig. 4E) comprises a conductor layer (GGE) and a dielectric layer (ILD), alternately stacked. 
 
Claims 9-11, 13-14, 16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al., US PG pub. 20190393238 A1, of record.
With respect to claim 9, Lim discloses forming a layer stack (110b and USL, fig. 13) over a substrate (10, fig. 13); forming a plurality of memory cells (MCT, fig. 1) through the layer stack (110b and USL, fig. 13) over the substrate (10, fig. 13); forming a plurality of gate line slit structures (171, 180 and air gap, fig. 13) through the layer stack (110b and USL, fig. 13) to separate the plurality of memory cells (MCT, fig. 1) into a plurality of blocks; forming a dielectric material (171, fig. 13) on sidewalls of at least one gate line slit structure (171, 180 and air gap, fig. 13) of the plurality of gate line slit structures (171, 180 and air gap, fig. 13); forming an electrically conductive material (180, fig. 13) in the at least one gate line slit structure (171, 180 and air gap, fig. 13), wherein the dielectric material (171, fig. 13) is between the electrically conductive material (180, fig. 13) and the layer stack (110b and USL, fig. 13), wherein: an air gap (paragraph 0067; During the deposition of the sidewall conductive layer 180, the air gaps AG or the seams shown in FIGS. 4 and 5 may be formed in the sidewall conductive layer 180. The sidewall conductive layer 180 may contact the sidewall of the vertical semiconductor pattern VS and an upper surface of the source insulation pattern IS) is formed in the at least one gate line slit structure (171, 180 and air gap, fig. 13) and surrounded by the electrically conductive material (180, fig. 13).  
With respect to claim 10, Lim discloses wherein: the air gap (paragraph 0067) extends along a direction approximately perpendicular to the substrate (10, fig. 13), and the air gap (paragraph 0067) has a maximum width equal to or greater than a predetermined value.  
With respect to claim 11, Lim discloses wherein: one or more air gaps (paragraph 0067) are formed in one or more gate line slit structures (171, 180 and air gap, fig. 13) of the plurality of gate line slit structures (171, 180 and air gap, fig. 13), and have different shapes (for example top air gap is wider than bottom which closer to the substrate), and/or the one or more air gaps (paragraph 0067) are formed at different positions among the one or more gate line slit structures (171, 180 and air gap, fig. 13).  
With respect to claim 13, Lim discloses forming a functional layer (DSP, fig. 4), the functional layer (DSP, fig. 4) extending through the layer stack (110b and USL, fig. 13), and the functional layer (DSP, fig. 4) comprising a blocking layer, a charge trap layer, and/or a tunnel insulation layer (200,210,220, fig. 4); and forming a channel layer (VS, fig. 13) extending through the layer stack (110b and USL, fig. 13), the functional layer (DSP, fig. 4) being between the channel layer (VS, fig. 13) and the layer stack (110b and USL, fig. 13).  
With respect to claim 14, Lim discloses wherein: the layer stack (110b and USL, fig. 13) comprises a conductor layer (CGE, fig. 16) and a dielectric layer (110, fig. 16), alternately stacked.  
With respect to claim 16, Lim discloses forming a layer stack (110b and USL, fig. 13) over a first substrate (10, fig. 13), the layer stack (110b and USL, fig. 13) comprising a plurality of first stack layers and a plurality of second stack layers alternately stacked, wherein the plurality of first stack layers comprise a first dielectric material (171, fig. 13) and the plurality of second stack layers comprise a second dielectric material (171, fig. 13); trimming the layer stack (110b and USL, fig. 13) to form a staircase structure (as shown in figure 13 since the channel has a inclined the stair structure is formed from the layer stack 110b and USL); forming a channel layer (VS, fig. 13) extending through the layer stack (110b and USL, fig. 13) along a direction approximately perpendicular to the first substrate (10, fig. 13); forming a gate line slit structure (171, 180 and air gap, fig. 13) extending through the layer stack (110b and USL, fig. 13) along a direction approximately perpendicular to the first substrate (10, fig. 13); forming a dielectric material (171, fig. 13) on sidewalls of the gate line slit structure (171, 180 and air gap, fig. 13); and forming an electrically conductive material (180, fig. 13) in the gate line slit structure (171, 180 and air gap, fig. 13), wherein: the dielectric material (171, fig. 13) is between the electrically conductive material (180, fig. 13) and the layer stack (110b and USL, fig. 13), and an air gap (paragraph 0067; During the deposition of the sidewall conductive layer 180, the air gaps AG or the seams shown in FIGS. 4 and 5 may be formed in the sidewall conductive layer 180. The sidewall conductive layer 180 may contact the sidewall of the vertical semiconductor pattern VS and an upper surface of the source insulation pattern IS) is formed in the gate line slit structure (171, 180 and air gap, fig. 13) and surrounded by the electrically conductive material (180, fig. 13).  
With respect to claim 18, Lim discloses determining a maximum width of the air gap (paragraph 0067), wherein the maximum width of the air gap (paragraph 0067) is equal to or greater than a value that is obtained using measurement results or estimated results.  
With respect to claim 19, Lim discloses forming a channel hole (VH, fig. 9) extending through the layer stack (110b and USL, fig. 13); forming a functional layer (DSP, fig. 4) on a side wall of the channel hole (VH, fig. 9), the functional layer (DSP, fig. 4) comprising a blocking layer, a charge trap layer, and/or a tunnel insulation layer (200,210,220, fig. 4); and filling the channel hole (VH, fig. 9) with a dielectric material (171, fig. 13), wherein the channel layer (VS, fig. 13) is adjacent to the functional layer (DSP, fig. 4).  
With respect to claim 20, Lim discloses before forming the layer stack (110b and USL, fig. 13), depositing a sacrificial layer over the first substrate (10, fig. 13); removing the sacrificial layer (figure 14 and figure 15); and depositing a semiconductor layer (SCP1/SCP2, fig. 16;¶0028) on the first substrate (10, fig. 13) and a side portion of the channel layer (VS, fig. 13) that is close to the first substrate (10, fig. 13).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US PG pub. 20190333931 A1, as applied to claim 1 above.
With respect to claim 2, Jung discloses the air gap (V, fig. 4E) extends along a vertical direction of the at least one gate line slit structure (CPLG, SS, fig. 4E), and the air gap (V, fig. 4E) has a maximum width equal to or greater than a predetermined value.  Jung figure 4E does not shown the air gap (V) is extending through the layer stack (GGE and ILD, fig. 4E). However, Jung teaches in figure 18A the air gap can form extending through the layer stack (110, fig. 18A). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the air gap extend through the electrically conductive material since this can minimize the use of conductive material, furthermore it would have been an obvious matter of design choice to have the opening in different shape, since such a modification would have involved a mere change in the size/shape of the component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 3, Jung discloses one or more air gaps (V, fig. 4E) are formed in one or more gate line slit structures (CPLG, SS, fig. 4E) of the plurality of gate line slit structures (CPLG, SS, fig. 4E), however Jung did not discloses the air gap V have different shapes, and/or the one or more air gaps (V, fig. 4E) are formed at different positions among the one or more gate line slit structures (CPLG, SS, fig. 4E).  Jung teaches in figure 18A the air gap can have different shapes and form in different positions in the gate line slit structures as shown in figure 18D. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the more air gap in the electrically conductive material since this can minimize the use of conductive material, furthermore it would have been an obvious matter of design choice to have the opening in different shape, since such a modification would have involved a mere change in the size/shape of the component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US PG pub. 20190333931 A1; as applied to claim 1 above, in view of Aismeier et al., US PG pub. 20130264631 A1.
With respect to claim 8, Jung discloses further comprising: a semiconductor layer (SCP1, fig. 3 and fig. 4E) on a side portion of a channel layer (VS, fig. 4E;¶0047), wherein the semiconductor layer however Jung did not discloses the semiconductor layer is formed by a single layer or a plurality of epitaxial layers that adjoin each other. Alsmeier discloses epitaxial layer over such substrates (¶0020). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include epitaxial layer forming on the substrate since epitaxial layer can easy to control the doping profiles not attainable through other conventional means such as diffusion or ion implantation.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., US PG pub. 20190393238 A1, as applied to claim 9 above, in view of Aismeier et al., US PG pub. 20130264631 A1.
With respect to claim 15, Lim discloses forming a semiconductor layer (SCP1/SCP2, fig. 16;¶0028) over the substrate (10, fig. 13) and on a side portion of a channel layer (VS, fig. 13), wherein the semiconductor layer (SCP1/SCP2, fig. 16;¶0028) however Lim did not discloses the semiconductor layer comprises a single layer or a plurality of epitaxial layers that adjoin each other.  
Aismeier discloses epitaxial layers over such substrate (¶0020).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include epitaxial layer forming on the substrate since epitaxial layer can easy to control the doping profiles not attainable through other conventional means such as diffusion or ion implantation.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., US PG pub. 20190393238 A1; as applied to claim 16 above, in view of Hu et al., US patent 10147732 B1.
With respect to claim 17, Lim discloses a peripheral device (PS, fig. 16) the peripheral device (PS, fig. 16) comprising a plurality of transistor PTR, fig. 16 formed on a second substrate (10, fig. 18) however Lim did not disclose the process performing a bonding process to fasten a peripheral device, the peripheral device comprising a plurality of transistors formed on a second substrate (10, fig. 18).  
Hu discloses bonding process to fasten a peripheral device, the peripheral device comprising a plurality of transistors formed on a second substrate (column 11, lines 27-45).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a bonding process to bond the peripheral device to memory portion since bonding process can provide a stable or secure connection between the memory portion and switching device so that the peripheral device would not fall apart.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822